[Bryan Cave LLP Letterhead] October 5, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention: John Reynolds James Lopez Shehzad Niazi Ryan Milne Re: Dr. Tattoff, Inc. – Registration Statement on Form 10(File No. 000-52836) Ladies and Gentlemen: On behalf of Dr. Tattoff, Inc. (the “Company”), we set forth below the Company’s responses to the comments of the Staff of the Securities and Exchange Commission (the “Staff”), in a letter dated March 11, 2011, from Mr. John Reynolds, Assistant Director (the “Comment Letter”), with respect to the Company’s Registration Statement on Form 10, File No. 000-52836, filed on February 14, 2011 (the “Original Form 10”).The Company withdrew the Original Form 10 from registration on April 1, 2011. On the date hereof, the Company is filing a new Registration Statement on Form 10 (the “Form 10”) incorporating the revisions described herein.For your convenience, each response follows the sequentially numbered Comment copied from the Comment Letter. Form 10-12g Filed February 14, 2011 Where you can find more information 1. Please revise the statement that “[w]hen this registration statement is declared effective, [the company] will once again be subject to the reporting requirements of the Exchange Act.” Note that the registration statement will not be “declared effective”; instead, it will become effective automatically sixty days after filing pursuant to Section 12(g) of the Exchange Act. Note also that the fact that the staff has selected a registration statement for review, or that the review may not be completed at the time of effectiveness, does not relieve the company of its Exchange Act obligations, including the filing of periodic and current reports. Response:The increase now reported on page 20 is 18%.The Company included the following disclosure on page iii of the Form 10: On March 16, 2010, we filed a Form 15 to deregister our common stock under Section 12(g) of the Exchange Act. As a result, as of the date of this registration statement, we are not subject to the reporting requirements of Section 13(a) or 15(d) of the Exchange Act. Upon the automatic effectiveness of this registration statement 60 days following the date hereof (unless earlier withdrawn), we will be subject to the reporting requirements of the Exchange Act and the rules and regulations thereunder. Accordingly, upon the effectiveness of this registration statement, we will file annual, quarterly and current reports, proxy statements and other information with the SEC. Securities and Exchange Commission October 5, 2011 Page 2 of 23 Item 1. Business 2. We note you filed a Form 15 on March 16, 2010, and it appears you did not file several Exchange Act reports that were due prior to filing of the Form 15. We reference the disclosure in the second paragraph on page F-8. Revise the fifth paragraph on page one to identify the missing reports and address potential consequences of a failure to comply with Section 13(a) of the Exchange Act. Response:The Company included the following disclosure on page 1 of the Form 10: Prior to the launch of the 2010 financing, on March 16, 2010, we filed a Form 15 with the SEC to terminate our registration under Section 12(g) of the Exchange Act. Upon the filing of the Form 15, our obligation to file periodic and other reports with the SEC was immediately suspended; however, at the time of filing, we were not in compliance with Section 13(a) of the Exchange Act, which requires every issuer of a security registered pursuant to Section 12 of the Exchange Act to file periodic and other reports with the SEC, as we had not filed any quarterly reports on Form 10-Q, annual reports on Form 10-K or other reports since our quarterly report on Form 10-Q for the period ending June 30, 2008. We are filing this registration statement to register our common stock under Section 12(g) of the Exchange Act, and accordingly, upon the automatic effectiveness of this registration statement 60 days following filing, unless earlier withdrawn, we will be required to file periodic and other reports under Section 13(a)of the Exchange Act. There can be no assurance that we will remain in compliance with Section 13(a) of the Exchange Act in the future. As a result of noncompliance with Section 13(a) of the Exchange Act, the SEC may revoke or suspend the registration of our common stock under Section 12(g) of the Exchange Act. In addition, the Company included the following risk factor on page 17 of the Form 10: When we filed the Form 15 deregistering our common stock under Section 12(g) of the Exchange Act on March 16, 2010, we were not in compliance with Section 13(a) of the Exchange Act, and there can be no assurance that we will comply with Section 13(a) of the Exchange Act in the future. On March 16, 2010, we filed a Form 15 with the SEC to terminate our registration under Section 12(g) of the Exchange Act. Upon the filing of the Form 15, our obligation to file periodic and other reports with the SEC was immediately suspended; however, at the time of filing, we were not in compliance with Section 13(a) of the Exchange Act, which requires every issuer of a security registered pursuant to Section 12 of the Exchange Act to file periodic and other reports with the SEC, as we had not filed any quarterly reports on Form 10-Q, annual reports on Form 10-K or other reports since our quarterly report on Form 10-Q for the period ending June 30, 2008. We are filing this registration statement to register our common stock under Section 12(g) of the Exchange Act, and accordingly, upon the automatic effectiveness of this registration statement, will be required to file periodic and other reports under Section 13(a) of the Exchange Act. There can be no assurance that we will not fall out of compliance with Section 13(a) of the Exchange Act again in the future. If we do fall out of compliance with Section 13(a) of the Exchange Act, the SEC may revoke or suspend the registration of our common stock under Section 12(g) of the Exchange Act. Failure to be in compliance with Section 13(a) of the Exchange Act may have a material adverse effect on our stock price and the value of our business if, as a result of such non-compliance, the SEC determines to revoke or suspend the registration of our common stock under Section 12(g) of the Exchange Act. Securities and Exchange Commission October 5, 2011 Page3 of 23 Industry 3. We note your statement in this section that you consider laser tattoo removal to be your core business. In light of your disclosure in the first bullet point under Business Strategy that laser hair removal accounts for 32% of your clinics’ revenue, please expand your discussion of the laser hair removal market and competitive conditions. Response:The Company revised the referenced disclosure on pages 3 and 4 of the Form 10 to include the requested additional detail. Business Strategy 4. Please provide additional details on how you cater, or intend to cater, to your target demographic, as discussed in the last sentence of page three. Response:The Company revised the referenced disclosure on pages 4 and 5 of the Form 10 to include the requested additional detail. 5. We note your reference to expanding into new markets in the last sentence of this section and your statement in the second risk factor on page 10 that you “expect to raise additional capital to fund [y]our current operations and future expansion.” Please provide additional disclosure on your expansion plans and the associated capital you believe will be required for such expansion. To the extent possible, provide disclosure on the average start-up costs of one of your clinics. Response:The Company included the following disclosure on page 4 of the Form 10: Expansion. Our initial expansion focus is on large metropolitan markets that can support multiple clinic locations with favorable demographics, regulatory environments and competitive landscapes. We are currently evaluating new clinic sites in Texas, Georgia and Arizona, and we have identified over 40 other viable markets in the United States for expansion. We estimate the cash requirements for each new clinic to be approximately $225,000, to be applied toward various start-up costs, including leasehold improvements, marketing expenses, equipment acquisition, supplies and personnel. We project that a new clinic will achieve cash flow break even status within its first six operational months. Securities and Exchange Commission October 5, 2011 Page4 of 23 Competition 6. Please revise to provide more detailed disclosure of your competitive position, including an identification of the principle methods of competition and the positive and negative factors pertaining to your competitive position. See Item 101(h)(4)(iv) of Regulation SK. Response: The Company revised the referenced disclosure on pages 3 to 5 of the Form 10 to include the requested additional detail. 7. In this regard, we note your statements at the top of page 20 that you differentiate your services from your competitors based on the four factors discussed there. Discuss your competitive position in these four methods of competition, and any other, in relation to the six companies you describe under Competition on page four. Also, provide the basis for any statements regarding your competitive position. Response:The Company revised the referenced disclosure on pages 3 to 4 and 18 to 19 of the Form 10 to include the requested additional detail. 8. Also, it is unclear what you mean by “unaware of any specialty laser tattoo removal providers that compete with our clinics on a national level,” given that your current clinics are limited to four in the southern California region. Please revise accordingly. Response:The Company revised the referenced disclosure on pages 3 to 4 of the Form 10 to make the requested clarification. Revenue Sources 9. We note your reference to a “third party valuation firm” in the third bullet point on page five and 34. Please revise to disclose the name of such valuation firm. Response:The Company revised the referenced disclosure on pages 5 and 35 of the Form 10 to include the name of the “third party valuation firm” (The Mentor Group, Inc.). Securities and Exchange Commission October 5, 2011 Page5 of 23 In the last sentence of page four and the second paragraph of page 34 you state that you have an exclusive right to manage any other practice sites operated by William Kirby, D.O., Inc. pursuant to your 2010 Management Services Agreement. Please revise to clarify what, if any, agreements you have in place to discourage or attempt to prevent Dr. Kirby from operating his medical practice through an entity other than William Kirby, D.O., Inc. Response:The Company included the following disclosure on pages 6 and 35 of the Form 10: In addition, pursuant to the agreement, Dr. Kirby and William Kirby, D.O., Inc. agree that he/it will not perform any services for any company or individual that directly competes with the services offered by the Company. Please revise the fourth paragraph on page one to identify the “certain of our indebtedness,” “certain of our outstanding equity,” “certain indebtedness to management,” and “certain indebtedness to third parties.” Disclose the identity of the persons and entities, and quantify the amounts that had been outstanding and what they were exchanged for. In this regard, it appears from your Exchange Act filings that approximately $1.4 million of debt was outstanding as of June 30, 2008. Your revised disclosure should quantify approximately how much of the debt that was outstanding before the 2010 financings was owed to related persons, identifying such persons. Response:The Company revised the referenced disclosure on page 1 of the Form 10 to include a cross-reference to “Item 7. Certain Relationships and Related Transactions and Director Independence – Certain Relationships and Related Transactions” and “Item 10. Recent Sales of Unregistered Securities – 2010 Restructuring.”The cross-referenced sections include detailed discussions regarding the cancellation and conversion of the Company’s indebtedness and warrants as part of its restructuring plan. We note the reference to 18 employees on page five. Please revise to disclose the extent to which your employees are employees of William Kirby, D.O., Inc. See comment 65 of our letter dated September 5, 2008. Response:The Company included the following disclosure on page 6 of the Form 10: As of September 15, 2011, we employed 26 persons, 17 of whom were full-time employees. As of September 15, 2011, William Kirby, D.O., Inc. employed 19 persons, nine of whom were full time. Securities and Exchange Commission October 5, 2011 Page6 of 23 Government Regulation California Regulation on Physician Supervision We note your discussion of the uncertainty in California regulations involving the nurses and the extent of physician supervision required when providing laser treatments. Please expand your disclosure here, or elsewhere as appropriate, to discuss the actual practice in your clinics with respect to the use of nurses and Dr. Kirby’s supervision. In this regard, we note that you appear to conduct approximately 30 procedures a day that require supervision, and that Dr. Kirby appears to be your sole physician. Revise to state, if true, that Dr. Kirby is the supervising physician for all of your procedures at the four different locations, and clarify the basis on which you believe the requirements as to supervision are satisfied if he is not present at multiple, concurrent procedures in different locations. For example, if your understanding of ‘standardized procedures’ as referenced on page seven is the basis for your belief, so state. Response:In response to each of the Staff’s Comments 13 and 14, the Company included the following disclosure on page 8 of the Form 10: We believe that the services provided in our California clinics by Dr. Kirby and William Kirby, D.O., Inc. are in compliance with the California laws and regulations governing licensing and physician oversight. A physician is responsible for the overall clinical operations of our California clinics and is present or is available telephonically and/or via telemedicine technology (“store & forward” or teleconferencing technology) while laser procedures are performed at any of our clinics. Dr. Kirby provides supervision for all four of our California clinic locations; provided, however, when Dr. Kirby is unavailable, Dr. Kirby or William Kirby, D.O., Inc. makes arrangements with another board certified physician to provide supervision. In our California clinics, a physician, advanced registered nurse practitioner or physician assistant performs patient examinations and is on site when laser procedures are performed. A physician, advanced registered nurse practitioner, physician assistant or registered nurse performs the laser procedures. We believe that this satisfies the California laws, rules and regulations governing supervision of allied health care providers including the supervision of physician assistants and the implementation of standardized procedures and protocols for registered nurses and advanced registered nurse practitioners. Management’s Discussion and Analysis Overview We note on your website that you offer gift certificates. Please describe how the issuance of gift certificates impacts your management service fees. Response:The Company included the following disclosure on Page 19 of the Form 10: Gift certificate sales represented approximately .5% of William Kirby, D.O., Inc.’s gross revenue in calendar 2010. The sale of gift certificates is included in William Kirby, D.O., Inc.’s gross revenue for purposes of calculating our management fee. Securities and Exchange Commission October 5, 2011 Page7 of 23 Results of Operations Revenues Please revise to discuss management’s analysis of the reasons for the “increased pressure on pricing” referenced on pages 21 and 22. Response:The Company included the following disclosure on page 20 of the Form 10: Management believes that such pricing pressure is a result of a decrease in consumer confidence in economic conditions and their employment prospects together with the increased availability of competitive pricing information on the internet. In addition, we believe that a portion of our core demographic is attracted to new coupon programs such as those offered by Groupon and Living Social, particularly with respect to hair removal where we face a larger number of competitors. Please discuss the reasons why the number of encounters increased 32% and the changes made to your management services agreement in connection with the 2010 restructuring. Response:The increase in number of encounters of 32% is no longer included as the reporting period changed. The increase now reported on page 20 of the Form 10 is 18%. The Company revised the referenced disclosure on page 20 of the Form 10 to include the requested additional detail.The changes to our management services agreement in connection with the 2010 restructuring are discussed in Management’s Discussion and Analysis of Financial Condition and Results of Operations on page 18 of the Form 10. We note on page 2 that your clinics performed a daily average of 21 laser tattoo removal treatments in 2010 and nine laser hair removal treatments in 2010. Accordingly, we calculate that you performed 10,950 treatments in 2010. Please reconcile this number of treatments with your disclosure on page 21 that the number of encounters was 19,965 for the nine-months ended September 30, 2010. Response:The Company’s revised disclosure beginning on page 2 of the Form 10 regarding the average number of treatments performed for the six months ending June 30, 2011, states as follows: For the six months ending June 30, 2011, our clinics performed a combined average of more than 65 laser tattoo removal treatments per operating day. For the six months ending June 30, 2011, our clinics performed a combined average of more than 30 laser hair removal treatments per operating day. Please note that in the disclosure referenced above, the Company clarified that the average numbers of laser tattoo and hair removal services for the referenced period were per operating day (not calendar day). Securities and Exchange Commission October 5, 2011 Page8 of 23 The Company’s states on page 20 of the Form 10 that the Company’s encounters for the six months ending June 30, 2011, is 15,709. Following is our reconciliation of the number of aggregate (laser tattoo and hair removal) treatments for the six months ending June 30, 2011: Number of treatments per clinic: Santa Ana3,612 Encino Beverly Hills 5,511 Montclair Dallas 80 Total 14,034 Approximate number of operating days per clinic: Santa Ana124 Encino 134 Beverly Hills 176 Montclair 95 Dallas 12 Total541 Approximate number of treatments per clinic per operating day: Santa Ana29 Encino29 Beverly Hills31 Montclair 9 Dallas 6 Total104 Note that the total treatments provided during the period is 14,034; and the total encounters experienced during the period is 15,709.“Encounters” are different from “treatments” as encounters include patient visits during which no treatment was administered. The discrepancy between the combined average treatments per operating day described on page 2 of the Form 10 and referenced above (95) is less than the total approximate number of treatments per clinic per operating day described above (104), as the former number is a weighted average based on number of operating days for the applicable clinic during the period. Securities and Exchange Commission October 5, 2011 Page9 of 23 Liquidity and Capital Resources Please revise your discussion here to discuss your accumulated deficit and to provide the disclosure required by Item 303(a)(1) of Regulation S-K and instruction 5 thereto. Response:The Company included the following disclosure on page 24 of the Form 10: The Company intends to use its available resources to open additional clinics. Although we have benefitted from a substantial cash infusion from the 2010 financing, we have historically experienced significant negative cash flow from operations and we expect to continue to experience significant negative cash flow from operations in the near future as we open new clinics. Accordingly, we expect to raise additional capital to fund our current operations and future expansion through the sale of securities and/or the issuance of debt. We have been successful in raising small amounts of debt for equipment financing, but our financial condition and history of losses limits our ability to issue debt. If we are unable to raise additional equity capital, then we will not be able to grow our revenue and eliminate our operating losses. Please discuss and analyze the material changes in the operating, investing and financing cash flows depicted in your statements of cash flows for the periods presented. Refer to FRC 501.13b for additional guidance. Response:The Company included a detailed discussion of its financing and restructuring transactions beginning on page 23 of the Form 10. In addition, the Company included the following disclosure on page 23 of the Form 10: We have historically funded the development and growth of our business with cash generated from operations, shareholder loans and advances, and third party financing. During 2009 and 2010, the increase in cash resulted primarily from the sale of securities. The proceeds were used to pay operating expenses, purchase new equipment,and prepare to open new clinics. You disclose on page 19 that you provide a discussion of your outstanding commitments that existed as of December 31, 2009 and September 30, 2010, the amount of financial capacity available to fund your future commitments, and other financing arrangements in 2010 and 2011. However, we could not locate these discussions. Please revise to provide these discussions, or tell us where they are located. Response:The Company included the following disclosure on page 23 of the Form 10: At December 31, 2010, the Company had accumulated losses of approximately $2,093,000. In 2010, the Company had net income of approximately $1,376,000, comprised of a gain of $1,940,663 from restructuring, while sustaining a loss from operations of approximately $564,000; however, the Company has not yet produced positive cash flow from operations. The Company’s ability to continue as a going concern is predicated on its ability to raise additional capital, increase sales and margins, and ultimately achieve sustained profitable operations. The uncertainty related to these conditions raises substantial doubt about the Company’s ability to continue as a going concern. Securities and Exchange Commission October 5, 2011 Page10 of 23 We note your auditor’s report includes an explanatory paragraph indicating there is substantial doubt about your ability to continue as a going concern. Please expand your discussion of liquidity and capital resources to describe your financial difficulties underlying the view that there is substantial doubt about your ability to continue as a going concern and your plans to overcome these difficulties. Refer to FRC Section 607.02 for additional guidance. Response:The Company included the following disclosure on page 23 of the Form 10: Going Concern Issues At December 31, 2010, the Company had accumulated losses of approximately $2,093,000. In 2010, the Company had net income of approximately $1,376,000, comprised of a gain of $1,940,663 from restructuring, while sustaining a loss from operations of approximately $564,000; however, the Company has not yet produced positive cash flow from operations. The Company’s ability to continue as a going concern is predicated on its ability to raise additional capital, increase sales and margins, and ultimately achieve sustained profitable operations. The uncertainty related to these conditions raises substantial doubt about the Company’s ability to continue as a going concern. Management believes that the Company will need to continue to raise additional outside capital to expand the number of clinics in operation and reduce the level of professional fees it incurs to address its losses and ability to continue to operate. The Company intends to raise additional capital and continue opening additional clinics to achieve this goal. In connection with the 2010 restructuring (as described below), the Company also expanded its board of directors to include individuals with substantial experience in raising capital and numerous relationships that may assist the Company in achieving its goals. In the event that the Company is unsuccessful in raising adequate equity capital, management will attempt to reduce losses and preserve as much liquidity as possible. Steps management would likely take would include limiting capital expenditures, reducing expenses and leveraging the relatively few assets that it owns without encumbrance. A reduction in expenses would likely include personnel costs, professional fees, and marketing expenses. While management would attempt to achieve break-even or profitable operations through these steps, there can be no assurance that it will be successful. The Company also included the following Risk Factor on page 11 of the Form 10: Our auditors’ opinions express doubt about our ability to continue as a “going concern.” The independent auditors’ reports on our December 31, 2010, 2009 and 2008, financial statements state that our historical losses raise substantial doubts about our ability to continue as a going concern. Our ability to continue as a going concern is subject to our ability to raise additional capital, increase sales and margins, and ultimately achieve sustained profitable operations. If we are unable to raise additional capital, we may have to discontinue operations or cease to exist, which would be detrimental to the value of our common stock. We can make no assurances that we will be able to raise a sufficient amount of funds to continue operations. Securities and Exchange Commission October 5, 2011 Page11 of 23 Item 4. Security Ownership of Certain Beneficial Owners and Management Please provide the names of the beneficial owners of CIBC Trust Company (Bahamas) Limited as Trustee of Settlement T-555. Please also supplementally advise us of the circumstances by which this entity came to own your stock. Response:The Company included the following disclosure as Footnote (5) to the beneficial ownership table included in “Item 4.Security Ownership of Certain Beneficial Owners and Management” on page 27 of the Form 10: CIBC Trust Company (Bahamas) Limited is an affiliate of the Canadian Imperial Bank of Commerce (NYSE, TSE: CM). CIBC Trust Company (Bahamas) Limited acquired 9,493,432 of its shares of common stock in the Company’s 2010 common stock offering and 4,746,715 of its shares pursuant to the Assignment of Option, dated August 1, 2011, pursuant to which Chicago Investments assigned to CIBC Trust Company (Bahamas) Limited its option to purchase 4,746,715 shares of common stock (see “Item 10. Recent Sales of Unregistered Securities – 2010 Common Stock Offering”). Item 5. Directors and Executive Officers Directors and Executive Officers For each director, briefly discuss the specific experience, qualifications, attributes or skills that led to the conclusion that the person should serve as a director for the registrant at the time the disclosure is made, in light of the company’s business and structure, as required by Item 401(e) of Regulation S-K. Response:The Company revised the referenced disclosure on pages 28 and 29 of the Form 10 to include the requested additional detail. Please revise to disclose the names of your promoters. Response:The Company included the following disclosure on page 29 of the Form 10: Promoters and Certain Control Persons We have no knowledge of any person who would be deemed a “promoter” of our Company during the past five years within the meaning of Rule 405 under the Securities Act, except that James F. Morel, a current shareholder holding approximately 2.5% of our common stock, was the founder of our predecessor DRTATTOFF, LLC. Mr. Morel also served as Chief Executive Officer from inception in 2004 until the Tattoff-Lifesciences merger in 2008, and as director until August 10, 2010. Mr. Morel was also the manager and majority owner of Pacific Holdings Syndicate, LLC, which was DRTATTOFF, LLC’s majority shareholder until October 10, 2008. Securities and Exchange Commission October 5, 2011 Page 12 of 23 Director Compensation We note the reference in footnote one of this section to “an agreement that terminated upon the execution of the Medical Director Agreement with William Kirby.” Please clarify which agreement you are referring to and file such agreement as an exhibit to your amended registration statement. Response:The Company revised clause (a) of footnote (1) of the referenced disclosure on page 34 of the Form 10 as set forth below.As the referenced management services agreement terminated, is no longer currently in effect and was superseded by the amended and restated management services agreement (which is summarized on page 34 of the Form 10, among other places, and filed as Exhibit 10.6 to the Form 10), the Company respectfully submits that it is not required to file such agreement as an exhibit to the Form 10. …(a) $87,500 of fees paid to Dr. William Kirby in his capacity as an independent Medical Director to the Company pursuant to a management services agreement (see “Item 7. Certain Relationships and Related Transactions, and Director Independence – Certain Relationships and Related Transactions – Agreements with William Kirby – 2009 Management Services Agreement”) that terminated upon the execution of the Medical Director Agreement with William Kirby, D.O., Inc. and Dr. Kirby and the Amended and Restated Management Services Agreement with William Kirby, D.O., Inc. (described under “Kirby Agreements” below)… Certain Relationships and Related Transactions Other Agreements We note your disclosure in this section regarding various agreements to convert outstanding debt into shares of common stock and similar arrangements. Please revise here to clearly state in each instance whether such conversions were in full satisfaction of the outstanding debt. Response:The Company revised the referenced disclosure beginning on page 36 of the Form 10 to make the requested clarification. Item 10. Recent Sales of Unregistered Securities Please provide all of the information required by Item 701 of Regulation S-K with respect to each transaction described in this section. Include, among other things, the date of such transactions and the number of “investors” or parties participating in each transaction. In this regard, we note the substantial expansion in the number of record holders you have in comparison to the numbers disclosed in your withdrawn S-1 or your last 10-K. Response:The Company revised the referenced disclosure on pages 40 to 42 of the Form 10 to include the requested additional detail. Securities and Exchange Commission October 5, 2011 Page13 of 23 Furthermore, we note your disclosure that you relied on Sections 4(2), 4(6) and/or 3(b) of the Securities Act and on Regulation D for the transactions discussed in this section. Please disclose the exemption from registration claimed for the transactions and the facts relied upon for such exemption on an individual basis. See Item 701(d) of Regulation SK. Response:The Company revised the referenced disclosure on pages 40 to 42 of the Form 10 to include the requested additional detail. Also, expand your discussion under 2010 Common Stock Offering on page 42 to discuss the various “rounds” of this offering on an individual basis. With regard to these 2010 stock offerings, in addition to the disclosure called for by our comments above, please expand your discussion of the activities conducted by Dawson James on behalf of the company. Response:The Company revised the referenced disclosure on page 42 of the Form 10 to include the requested additional detail. It appears that your reference to the “Q2” 2007 Bridge Investor Warrants in your tabular disclosure on page 43 should refer to the “Q3.” Please revise, if true. Response:The Company revised the referenced disclosure on page 40 of the Form 10 to make the suggested correction. Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure We received a letter dated February 16, 2011 from your independent registered public accounting firm, Squar, Milner, Peterson, Miranda & Williamson, LLP that informed us that client-auditor relationship between you and the accounting firm has ceased. Please file an amendment to the Form 10 to furnish the information required by Item 304 of Regulations S-K. Response:The Company revised the referenced disclosure on page 50 of the Form 10 to include the requested information.In addition, the Company filed a letter from Squar, Milner, Peterson, Miranda & Williamson, LLP as Exhibit 16.1 to the Form 10. Financial statements We note on page 4 that you are currently evaluating potential clinic sites in Texas. Please tell us how you considered the provisions of Rule 8-04 of Regulation S-X in determining whether to present the clinics’ financial statements. Response:The Company respectfully submits that it is not necessary to present our future clinics’ financial statements under Rule 8-04 of Regulation S-X, as the Company anticipates establishing new clinic sites, as opposed to acquiring existing businesses. Securities and Exchange Commission October 5, 2011 Page14 of 23 Please update your financial statements pursuant to Rule 8-08 of Regulation S-X. Response:The Company updated its financial statements filed with the Form 10 in accordance with Rule 8-08 of Regulation S-X. It appears to us that William Kirby, D.O., Inc. is the source of substantially all of your revenues. Please file audited financial statements of William Kirby, D.O., Inc. to reasonably inform investors about your financial position, results of operations and cash flows, or tell us why such financial statements would not reasonably inform investors. Response:The Company respectfully submits that the filing of the audited financial statements of William Kirby D.O., Inc. (“WKDO”) will not provide meaningful additional information to investors, and the inclusion of such financial statements may be misleading to investors, based on the reasons set forth below. 1.The Company does not own any equity in WKDO.Inclusion of WKDO’s financial statements in a Company public filing may mislead investors regarding the Company’s economic relationship to WKDO. WKDO is wholly owned by Dr. William Kirby.The Company does not have a direct, indirect, current or contingent ownership interest in WKDO and does not economically benefit from any increase in the value of WKDO.The Company has no right to cause a change in the ownership of WKDO or to otherwise control WKDO’s business and affairs. Upon the occurrence of certain “triggering events” described in the Shareholder’s Agreement between the Company and WKDO filed with the Form 10 as Exhibit 10.11 and otherwise described in the Form 10, the Company only has the right to approve a replacement licensed physician and does not have the unilateral ability to select such replacement.Because the Company does not own any equity interest in WKDO, does not have the right to control WKDO’s business and affairs and does not benefit from any increase in the value of WKDO, the inclusion of WKDO’s financial statements would not provide meaningful information to investors regarding the Company’s financial condition and may mislead investors. Securities and Exchange Commission October 5, 2011 Page15 of 23 2.The Company provides certain marketing and practice management services to the California clinics at which WKDO provides medical services, in accordance with California state restrictions on the ownership of business entities providing medical services.Inclusion of WKDO’s financial statements in a Company public filing may mislead investors and regulators regarding the type of services provided by the Company to its California clinics. WKDO was formed as a California professional corporation.In accordance with applicable California state law (described in greater detail below and in the Form 10) and pursuant to the terms of the Amended and Restated Management Services Agreement between WKDO and the Company filed as Exhibit 10.6 to the Form 10 (the “MSA”), WKDO is the sole provider of medical services at the California clinics to which the Company provides marketing and practice management services. As stated on page 7 of the Form 10, Section 2052 of the California Business & Professions Code provides that “(a)ny person who practices or attempts to practice, or who holds himself or herself out as practicing [medicine] without having at the time of so doing a valid, unrevoked, or unsuspended certificate is guilty of a public offense.” Further, Section 2400 of the Business & Professions Code provides that “(c)orporations and other artificial entities shall have no professional rights, privileges, or powers.” The California Medical Board has consistently interpreted the forgoing statutory provisions to prohibit a corporation from practicing medicine in California.
